SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

198
KA 13-01463
PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

TIMOTHY BOYD, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Anthony F.
Aloi, J.), rendered November 26, 2012. The judgment convicted
defendant, upon his plea of guilty, of robbery in the first degree,
burglary in the first degree, burglary in the second degree, criminal
possession of a weapon in the second degree (two counts) and
conspiracy in the fourth degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of, inter alia, robbery in the first degree
(Penal Law § 160.15 [4]) and burglary in the first degree (§ 140.30
[4]) in connection with a home invasion during which four men were
engaged in a standoff with police for approximately six hours.
Defendant failed to move to withdraw his plea or to vacate the
judgment of conviction, and he therefore failed to preserve for our
review his contention that his plea to the indictment was not knowing
and voluntary (see People v Brinson, 130 AD3d 1493, 1493, lv denied 26
NY3d 965). In any event, we conclude that defendant’s contention is
without merit (see id.).




Entered:    March 18, 2016                         Frances E. Cafarell
                                                   Clerk of the Court